 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 496 
In the House of Representatives, U. S.,

July 29, 2009
 
RESOLUTION 
Recognizing the 20th anniversary of the fall of the Berlin Wall. 
 
 
Whereas November 9, 2009, marks the 20th anniversary of the fall of the Berlin Wall and the symbolic end of the Cold War;  
Whereas the Cold War was an enduring struggle between communism and democracy throughout the second half of the 20th century;  
Whereas the last United States President to speak at the Brandenburg Gate prior to the destruction of the Berlin Wall was President Ronald Reagan, who, in June 1987, stated, General Secretary Gorbachev, if you seek peace, if you seek prosperity for the Soviet Union and Eastern Europe, if you seek liberalization: Come here to this gate! Mr. Gorbachev, open this gate! Mr. Gorbachev, tear down this wall!;  
Whereas two years later, in September 1989, protests that the East Germans called the Peaceful Revolution broke out, with protestors at first chanting We want out!, and then gradually changing that protest cry to We’re staying here!, demonstrating their desire for democracy in their part of Germany;  
Whereas on November 9, 1989, in response to protests that had grown to include over 1,000,000 people in Berlin’s Alexanderplatz, Gunter Schabowski, the communist East German Minister of Propaganda, announced that the border would be opened for private trips abroad;  
Whereas thousands of people in East Berlin immediately flooded the checkpoints at the Berlin Wall and demanded entry into West Berlin causing the overwhelmed East German Border Guards to open the border checkpoints to allow people to cross into West Berlin;  
Whereas people in West Berlin enthusiastically greeted those coming across from East Berlin, dancing atop the Berlin Wall and hammering chunks out of it until a section opened through which more East Germans walked and shouted out Freedom! Freedom! Just once, Freedom!;  
Whereas over 400,000,000 people were freed from the bondage of communism at the end of the Cold War in Russia, Belarus, Ukraine, Moldova, Georgia, Azerbaijan, Armenia, Kazakhstan, Kyrgyzstan, Tajikistan, Turkmenistan, Uzbekistan, East Germany, Poland, Hungary, Czechoslovakia, Romania, Bulgaria, Latvia, Estonia, and Lithuania;  
Whereas the victory of the United States in the Cold War will signify freedom from oppression for decades to come;  
Whereas Berlin, Germany, will celebrate the 20th anniversary of the fall of the Berlin Wall with the Festival of Freedom; and  
Whereas the fall of the Berlin Wall was one of the most significant events of the 20th century and symbolized the triumph of democracy over communism: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 20th anniversary of the fall of the Berlin Wall;  
(2)celebrates 20 years of freedom from the bondage of communism with the people of the former communist countries; and  
(3)acknowledges the symbolic triumph of democracy over communism.  
 
Lorraine C. Miller,Clerk.
